Citation Nr: 1608517	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-37 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis A, B, or C.  

2.  Entitlement to service connection for lymphoma cancer as secondary to hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1973.  

These matters come to the Board of Veterans' Appeals (Board) from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Roanoke, Virginia.  

The Veteran testified before a decision review officer (DRO) in July 2010 and a copy of the hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's current hepatitis C did not have its onset during active service, was first diagnosed many years after active service, and is not otherwise etiologically related to active service, to include hepatitis incurred therein.  

2.  The Veteran's lymphoma cancer did not have onset during active service and is not otherwise etiologically related to active service, to include hepatitis A and B diagnosed therein, and is not caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis A, B, or C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for lymphoma cancer, to include as secondary to hepatitis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO provided the required notice regarding the Veteran's service connection claims in an April 2009 notice letter.  

The Veteran was afforded a VA hepatitis examination in October 2009 wherein a VA examiner reviewed the Veteran's claims file, obtained a medical history from the Veteran, conducted a thorough clinical examination, and rendered an opinion with a rationale.  Therefore, the October 2009 VA examination is adequate to adjudicate the Veteran's hepatitis claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for lymphoma cancer as secondary to hepatitis.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A review of the record, including the Veteran's available service treatment records, does not reveal evidence which indicates that the Veteran's diagnosed lymphoma may be associated with his active service, to include hepatitis incurred therein.  The Veteran's own conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, a VA examination regarding his claim of entitlement to service connection for lymphoma cancer as secondary to hepatitis is not warranted.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified any additional evidence regarding his claims on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Hepatitis and Lymphoma

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including cirrhosis and malignancies, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2015).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Essentially, the Veteran claims entitlement to service connection for hepatitis of any type (A, B, or C) and for lymphoma as secondary to hepatitis.  Specifically, he has reported that he was diagnosed with hepatitis A and B during active service and following active service, he was later diagnosed with hepatitis C and lymphoma.  

Service treatment records document a normal clinical evaluation prior to service enlistment in April 1969 and the Veteran reported good health and denied any related symptoms in a concurrent report of medical history.  In November 1972, the Veteran was noted to be recovering from hepatitis.  In January 1973, the Veteran was admitted to the hospital for a second time due to admitted heroin use; his diagnoses at the time were heroin addiction and infectious hepatitis.  A January 1973 separation examination documents a normal clinical evaluation.  The Veteran reported fair health with stomach, liver, or intestinal trouble and jaundice/hepatitis in a concurrent report of medical history; the physician noted that the Veteran was diagnosed with hepatitis in December 1972 and treated with bedrest without complications or sequelae.  A subsequent February 1973 treatment record documents that liver function tests indicated a diagnosis of acute viral hepatitis.  In a report of medical history that same month, the Veteran reported he was in good health and he denied jaundice or hepatitis.  Finally, a March 1973 treatment record documents that the Veteran was hepatitis-associated antigen (HAA) positive, but that his hepatitis was resolving.  Service treatment records do not document any complaint, diagnosis, or treatment for lymphoma, or related symptoms.  

Post-service VA treatment records from June 2004 document the Veteran's five-month history of bilateral neck masses and resulting surgery for neck lymphoma.  Thereafter, following chemotherapy treatment, the Veteran's lymphoma was consistently noted to be in complete remission.  

VA treatment records also document the Veteran's immunity to hepatitis A and B, as well as his chronic hepatitis C beginning in 2004.  An August 2009 note documents that there is an association between chronic hepatitis C and lymphoma, and in some cases, lymphoma remission has been noted following a virological response.  

The Veteran was afforded a VA hepatitis examination in September 2009.  He reported an onset of hepatitis symptoms, including yellow eyes and dark urine while being treated for drug abuse during active service, and that a liver biopsy indicated he had hepatitis A and B which resolved.  Later, in 2004, he was diagnosed with hepatitis C.  He stated he was doing well at that time, with a stable course and no current treatment for hepatitis C.  The VA examiner noted that hepatitis A and B both had onset during active service, and hepatitis C had onset after active service, but concluded that it would be pure speculation to say which high-risk behavior, including IV drug use and tattooing, was responsible for the Veteran's hepatitis C and whether it occurred during or after active service.  

In support of his claims, the Veteran submitted a July 2010 letter from a VA treating physician which noted the Veteran's chronic hepatitis C had been present since at least 2003 and likely was acquired decades earlier.  The physician noted the Veteran's report of hepatitis during active service and stated that prior to 1990, there was no test for hepatitis C specifically; rather, a diagnosis of non-A, non-B hepatitis was made on clinical grounds.  The physician concluded that if the Veteran's in-service episode of hepatitis was not definitively attributable to hepatitis A or B based on laboratory testing, then it should be presumed to have been caused by hepatitis C infection.  Additionally, the physician noted the Veteran's 2004 diagnosis of large B cell lymphoma; he then cited a recent medical study and stated that substantial data confirmed by metaanalysis supports a causal link between hepatitis C infection and many cases of non-Hodgkin's B cell lymphoma.  

At the July 2010 DRO hearing and in an August 2010 statement, the Veteran reported that he had previously spoken to a VA nurse about the different types of hepatitis and that he was told that hepatitis A resulted from drinking contaminated water and eating contaminated fruits and vegetables, and that it was more likely to have been contracted overseas.  

After consideration of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for hepatitis A, B, or C and for lymphoma as secondary to hepatitis.  

While service treatment records clearly document an onset of hepatitis, there is no indication that lymphoma had onset during active service.  Additionally, the Board finds it probative that at the conclusion of the Veteran's active service in March 1973, a treatment record documents that the Veteran's hepatitis was resolving.  Moreover, he was positive for HAA, which is the former term used for the hepatitis B virus surface antigen before its nature was established.  See Dorland's Illustrated Medical Dictionary 105, 815 (32d ed. 2012).  As such, the Board finds no probative evidence that the Veteran's current hepatitis C first manifested during active service.  Rather, the hepatitis diagnosed during service appears to have been hepatitis B, which ultimately resolved.  

Post-service VA treatment records support that the Veteran's previous in-service hepatitis had resolved, without recurrence.  Additionally, there is no indication that his currently diagnosed hepatitis C and lymphoma manifested prior to 2003 or 2004.  Moreover, following surgery and chemotherapy, his lymphoma condition has consistently been noted to be in remission.  As such, presumptive connection for either claimed condition is not warranted, as neither was diagnosed during active service or within the first post-service year.  See 38 C.F.R. §§  3.307, 3.309.  

Regarding direct service connection and considering whether there exists a nexus between the Veteran's current hepatitis C and active service, or between his lymphoma and in-service hepatitis, the September 2009 VA examiner was ultimately unable to render an opinion regarding the Veteran's hepatitis without resorting to pure speculation.  

The Board has considered the July 2010 letter from the Veteran's VA treating physician.  However, his conclusion that the Veteran's chronic hepatitis C was "likely" acquired decades earlier is purely speculative in nature.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that an alleged disorder may be related to service is too speculative to establish the presence any such relationship).  Additionally, the physician qualified that only if the Veteran's in-service hepatitis was not definitively attributable to hepatitis A or B then it should be presumed to have been hepatitis C; as discussed above, service treatment records from March 1973 clearly document laboratory results showing the Veteran was positive for HAA, which indicates the hepatitis B virus surface antigen, rather than hepatitis C.  See Dorland's 105, 815.  In addition, to the extent that hepatitis is related to in-service drug abuse, law and regulations provide that no compensation shall be paid if a disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. See 38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301(c).

Finally, the VA physician also noted that recent medical data confirms a causal link between hepatitis C and many cases of non-Hodgkin's B cell lymphoma.  In some circumstances, medical treatise evidence can constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (2013) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts." Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  However, the medical research evidence cited by the VA physician is general in nature and it does not specifically relate the Veteran's lymphoma to hepatitis incurred as a result of active service; as such, it is afforded little, if any, probative value.  See Tirpak, 2 Vet. App. 609.  

The Board has also considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation.  See Layno, 6 Vet. App. 465.  However, to the extent that the Veteran attempts to provide a nexus between his hepatitis C and active service, or his lymphoma and hepatitis, such statements are afforded little probative value when considered against the objective  expert medical evidence of record.  See Jandreau, 492 F.3d at 1376-77.  Additionally, while the Veteran has credibly reported that a VA nurse told him that it was likely he had acquired hepatitis overseas, such statement, even when accepted at face value, does not provide a nexus between the Veteran's active service and his hepatitis C first diagnosed in 2003 or between his lymphoma, diagnosed in 2004, and hepatitis.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for hepatitis A, B, or C and for lymphoma as secondary to hepatitis.  Direct service connection is denied as there is not a preponderance of probative nexus evidence linking the Veteran's current hepatitis C or lymphoma to his active service.  Additionally, secondary service connection for lymphoma as secondary to hepatitis is precluded as a matter of law, as the Board has herein denied service connection for hepatitis.  As the preponderance of the probative evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  



ORDER

Service connection for hepatitis A, B, or C is denied.  

Service connection for lymphoma cancer as secondary to hepatitis is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


